Cite as 2017 Ark. 6


                 SUPREME COURT OF ARKANSAS

                                                 Opinion Delivered: January   12, 2017

IN RE SUPREME COURT COMMITTEE
ON SECURITY AND EMERGENCY
PREPAREDNESS


                                         PER CURIAM


        Dallas County Sheriff Stan McGahee of Fordyce, Greene County Deputy Robert

 Case of Paragould, Baxter County Circuit Clerk Canda Reese of Mountain Home and

 Terry Henson of the Pulaski County Office of Emergency Management, are appointed to

 the Arkansas Supreme Court Committee on Security and Emergency Preparedness for

 three-year terms to expire on September 30, 2019. We thank all of them for their willingness

 to serve on this important committee.

        The court expresses its gratitude to Parole Board Commissioner Andy Shock, White

 County Sheriff’s Office Captain Norman Hale, Pulaski County Circuit Clerk Larry Crane

 and Mikki Hastings of the Clark County Office of Emergency Management, whose terms

 have expired, for their years of valuable service to this committee.